DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1-20 filed 09/21/2020.
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to amended claim 1, the prior art teaches a computer program embodied on a non-transitory computer- readable medium, the computer program, when executed on a system, configured to cause the system to: 
read input data via central processor; 
set the input data as an input signal; 
perform a sifting process interaction comprising: 
passing the input [[data]] signal to a multi-thread processor;
 causing the multi-thread processor to construct an upper envelope and a lower envelope for the input [[data]] signal; 
detecting local maxima of the upper envelope and local minima of the lower envelope; 
calculating distances among the local maxima and the local minima.
When considering claim 1 as a whole, however, the prior art does not teach the limitations 
generating an Intrinsic Mode Function (IMF) candidate by subtracting a mean of the upper envelope and the lower envelope from the input signal; 
calculating a standard deviation from a sum of a number of series terms of normalized squares of differences between the input signal and the IMF candidate, at points at the distances apart from one another, the points extending from a center of the input signal outward toward a boundary of the input signal; 2 of 10 
determining whether the standard deviation converges to zero or not with an increase in the number of series terms; 
if the standard deviation is determined not to converge to zero with an increase in the number of series terms, set the IMF candidate as the input signal; 
repeat performing the sifting process interaction until determining that the standard deviation does converge to zero with an increase in the number of series terms; 
when the standard deviation is determined to converge to zero with an increase in the number of data points, display the IMF candidate. Thus, the subject matter of claim 1 is allowable.
Regarding to amended claim 6, the prior art teaches a computer-implemented method, comprising: 

reading input data via a central processor setting the input data as an input signal; 
performing a sifting process interaction comprising:
 passing [[it]] the input signal to a multi-thread processor;
 
causing the multi-thread processor to construct an upper envelope and a lower envelope for the input signal; 
detecting local maxima of the upper envelope and local minima of the lower envelope; 
calculating distances among the local maxima and local minima. 
When considering claim 6 as a whole, however, the prior art does not teach the limitations 
generating an Intrinsic Mode Function (IMF) candidate by subtracting a mean of the upper envelope and the lower envelope from the input signal; 
calculating a standard deviation from a sum of a number of series terms of normalized squares of differences between the input signal and the IMF candidate, at points at the distances apart from one another, the points extending from a center of the input signal outward toward a boundary of the input signal; 2 of 10 
determining whether the standard deviation converges to zero or not with an increase in the number of series terms; 
if the standard deviation is determined not to converge to zero with an increase in the number of series terms, set the IMF candidate as the input signal; 
repeat performing the sifting process interaction until determining that the standard deviation does converge to zero with an increase in the number of series terms; 
when the standard deviation is determined to converge to zero with an increase in the number of data points, display the IMF candidate. Thus, the subject matter of claim 6 is allowable.
Regarding to amended claim 11, the prior art teaches an apparatus, comprising: 
physical main memory and local memory comprising a computer program; and 
a central processor coupled to the main memory while a multi-thread processor is coupled to the local memory, 
wherein the computer program is configured to cause the apparatus to: read input data via the central processor; 
set the input data as an input signal; perform a sifting process interaction comprising: passing the input [[data]] signal to the muti-thread processor; 
causing the multi-thread processor to construct an upper envelope and a lower envelope for the input signal; 
detecting local maxima of the upper envelope and local minima of the lower envelope; 
calculating distances among the local maxima and local minima. 
When considering claim 11 as a whole, however, the prior art does not teach the limitations 
generating an Intrinsic Mode Function (IMF) candidate by subtracting a mean of the upper envelope and the lower envelope from the input signal; 
calculating a standard deviation from a sum of a number of series terms of normalized squares of differences between the input signal and the IMF candidate, at points at the distances apart from one another, the points extending from a center of the input signal outward toward a boundary of the input signal; 2 of 10 
determining whether the standard deviation converges to zero or not with an increase in the number of series terms; 
if the standard deviation is determined not to converge to zero with an increase in the number of series terms, set the IMF candidate as the input signal; 
repeat performing the sifting process interaction until determining that the standard deviation does converge to zero with an increase in the number of series terms; 
when the standard deviation is determined to converge to zero with an increase in the number of data points, display the IMF candidate. Thus, the subject matter of claim 11 is allowable.
The dependent claims 2-5, 7-9 and 11-20 are allowed because they further limit independent/parents claims 1, 6 and 11.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571) 272-5994.  The examiner can normally be reached on 8:00- 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2618                                                                                                                                                                                                        
/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2618